Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 1 of 13 PageID 657




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 ANNA LUZ LEON,

                Plaintiff,

 v.                                                  Case No. 8:19-cv-1346-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

                Defendant.
                                           /

                                         ORDER

        Plaintiff seeks judicial review of the denial of her claim for disability insurance

 benefits (“DIB”). As the Administrative Law Judge’s (“ALJ”) decision was based on

 substantial evidence and employed proper legal standards, the Commissioner’s decision

 is affirmed.

        I.      Procedural Background

        Plaintiff filed an application for DIB on February 29, 2016 (Tr. 202–03). The

 Commissioner denied Plaintiff’s claim both initially and upon reconsideration (Tr. 95–

 103, 104–18). Plaintiff then requested an administrative hearing (Tr. 131–32). Per

 Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr.

 71–94). Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff

 not disabled and accordingly denied Plaintiff’s claim for benefits (Tr. 19). Subsequently,

 Plaintiff requested review from the Appeals Council, which the Appeals Council denied
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 2 of 13 PageID 658




 (Tr. 1–3). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

 ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1963, claimed she became disabled on May 17, 2013

 (Tr. 74, 219). Plaintiff obtained an eleventh-grade education and then earned her GED

 (Tr. 75). Plaintiff has past relevant work experience as a bank teller (Tr. 18). Plaintiff

 alleged disability due to ulcerative colitis, back problems, leg problems, and bowel

 problems (Tr. 224).

        In rendering the administrative decision, the ALJ concluded that Plaintiff met the

 insured status requirements through December 31, 2016 and had not engaged in

 substantial gainful activity since May 17, 2013, the alleged onset date (Tr. 14). After

 conducting a hearing and reviewing the evidence of record, the ALJ determined Plaintiff

 had the following severe impairments: obesity; diabetes mellitus; C4 to C6 disc

 degeneration with moderate C6 radiculopathy, but without fractures or stenosis; left ankle

 distal ligament dysfunction with pes planus valgus; and L4 to L5 grade I anterolisthesis

 with mild stenosis (Tr. 14). Notwithstanding, the ALJ determined Plaintiff did not have

 an impairment or combination of impairments that met or medically equaled one of the

 listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 15). The ALJ then

 concluded that Plaintiff retained a residual functional capacity (“RFC”) “to perform light

 work as defined in 20 CFR 404.1567(b), except with no more than frequent climbing,

 balancing, kneeling and crouching; no more than occasional stooping, crawling and

 climbing ladders, scaffolds, ropes or at unprotected heights; [she] must avoid extreme



                                              2
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 3 of 13 PageID 659




 vibrations; and overhead reaching with the upper extremities is limited to frequent” (Tr.

 15). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

 and determined that, although the evidence established the presence of underlying

 impairments that reasonably could be expected to produce the symptoms alleged,

 Plaintiff’s statements as to the intensity, persistence, and limiting effects of these

 symptoms were not entirely consistent with the medical evidence and other evidence (Tr.

 16). Considering Plaintiff’s noted impairments and the assessment of a vocational expert

 (“VE”), the ALJ determined Plaintiff could perform her past relevant work (Tr. 18).

 Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the

 testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 19).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning she must be unable

 to engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death, or which has

 lasted or can be expected to last for a continuous period of not less than twelve months.

 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an

 impairment that results from anatomical, physiological, or psychological abnormalities,

 which are demonstrable by medically acceptable clinical and laboratory diagnostic

 techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, in order to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.



                                             3
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 4 of 13 PageID 660




 §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

 review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

 process, the ALJ must determine, in sequence, the following: whether the claimant is

 currently engaged in substantial gainful activity; whether the claimant has a severe

 impairment, i.e., one that significantly limits the ability to perform work-related functions;

 whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part 404

 Subpart P, Appendix 1; and whether the claimant can perform her past relevant work. If

 the claimant cannot perform the tasks required of her prior work, step five of the

 evaluation requires the ALJ to decide if the claimant can do other work in the national

 economy in view of her age, education, and work experience. 20 C.F.R. §§ 404.1520(a),

 416.920(a). A claimant is entitled to benefits only if unable to perform other work. Bowen

 v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996).     While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).



                                               4
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 5 of 13 PageID 661




        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues the ALJ erred by (1) finding Plaintiff’s ulcerative colitis impairment

 to be non-severe, and (2) assigning little weight to the opinion of treating physician Dr.

 Joseph Williams, MD (“Dr. Williams”). For the reasons that follow, the ALJ applied the

 correct legal standards, and the ALJ’s decision is supported by substantial evidence.

        A. Whether the ALJ erred by finding Plaintiff’s ulcerative colitis impairment
           to be non-severe

        Plaintiff argues that the ALJ erred by failing to find Plaintiff’s ulcerative colitis a

 severe impairment.    The ALJ recognizes Plaintiff’s ulcerative colitis as a medically

 cognizable impairment but categorizes it as non-severe (Tr. 14). Plaintiff contends her

 colitis is a severe impairment as she is unable to maintain adequate functioning “on a

 regular and continuous basis” due to her need to use the restroom up to six to seven times

 per day due to bowel movements (Doc. 15 at 26). Plaintiff testified her colitis was the




                                               5
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 6 of 13 PageID 662




 main reason she cannot work because of these frequent restroom trips (Tr. 84–85, Doc. 15

 at 27).

           At step two of the sequential evaluation process, a claimant must show that he or

 she suffers from an impairment or combination of impairments that significantly limits his

 or her physical or mental ability to do basic work activities.           See 20 C.F.R. §§

 404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii), 416.921. An “impairment is not severe

 only if the abnormality is so slight and its effect so minimal that it would clearly not be

 expected to interfere with the individual’s ability to work, irrespective of age, education

 or work experience.” Schink v. Commr. of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019).

 An ALJ need only find that the applicant has a single severe impairment to satisfy step

 two. See Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th Cir. 2014)

 (“there is no need for an ALJ to identify every severe impairment at step two”). However,

 an ALJ is required to consider Plaintiff’s severe and non-severe impairments at the

 following steps of the evaluation process. See Schink, 935 F.3d at 1268 (“Consideration of

 all impairments, severe and non-severe, is required when assessing a claimant’s RFC”).

           Here, the ALJ found Plaintiff suffered from the severe impairments of obesity;

 diabetes mellitus; C4 to C6 disc degeneration with moderate C6 radiculopathy, but

 without fractures or stenosis; left ankle distal ligament dysfunction with pes planus valgus;

 and L4 to L5 grade I anterolisthesis with mild stenosis (Tr. 14). These findings satisfy the

 step two inquiry. See Tuggerson-Brown, 572 F. App’x at 951. Further, the ALJ’s finding

 that Plaintiff’s ulcerative colitis is a non-severe impairment is supported by substantial

 evidence. The record shows that Plaintiff had colitis for over twenty years (Tr. 15).



                                               6
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 7 of 13 PageID 663




 During most of this time, however, she maintained significant gainful employment (Tr.

 15). Moreover, Plaintiff’s medical records between 2014 and 2018 demonstrate that her

 colitis was generally controlled with medication, with Plaintiff often admitting to less

 diarrhea and urgency, and stating on three occasions that it had actually subsided (Tr. 15,

 322, 326, 330, 334, 342, 348). During this time, Plaintiff refused a colonoscopy, then put

 it off for a year (Tr. 15). Plaintiff never received acute treatment and managed her

 condition through medication and some dietary changes (Tr. 15). Overall, the evidence

 fails to demonstrate any functional limitation arising out of her medical condition. See

 McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (“the ‘severity’ of a medically

 ascertained disability must be measured in terms of its effect upon ability to work”). As a

 result, the Court finds no error in the ALJ’s step two analysis.

        Even if the ALJ erred by finding Plaintiff’s colitis a non-severe impairment, such

 error is harmless because the ALJ considered Plaintiff’s colitis at step four of the sequential

 evaluation process. See Burgin v. Comm’r of Soc. Sec., 420 F. App’x 901, 903 (11th Cir.

 2011) (stating that even where the ALJ’s finding that an impairment is not severe at step

 two is considered error, such error is harmless if “the ALJ considered all of [the]

 impairments in combination at later steps in the evaluation process.”). In assessing

 Plaintiff’s RFC, the ALJ considered Plaintiff’s colitis complaints, but found that her

 statements concerning the intensity, persistence, and limiting effects of these symptoms

 were not entirely consistent with the medical evidence and other evidence in the record

 (Tr. 16). Plaintiff’s medical records do not identify any functional limitations due to colitis

 that should have been considered by the ALJ or were not otherwise incorporated into the



                                               7
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 8 of 13 PageID 664




 ALJ’s RFC determination. Particularly, the medical records indicate that no doctor,

 treating or otherwise, placed limitations on Plaintiff’s functioning due to ulcerative colitis

 (Tr. 322, 326, 330, 334, 342, 348, 531). Given that the ALJ considered all medically

 determinable impairments severe and non-severe in assessing Plaintiff’s RFC and

 articulated good cause for not incorporating functional limitations due to colitis in the

 RFC (Tr. 15-18), any error at step two is harmless.

        B. Whether the ALJ erred by assigning little weight to the opinion of Plaintiff’s
           treating physician Dr. Williams

        Next, Plaintiff argues that Dr. Williams’ opinion establishes work-preclusive

 limitations not accounted for in the ALJ’s RFC. In evaluating an individual’s disability

 claim, an ALJ “must consider all medical opinions in a claimant’s case record, together

 with other relevant evidence.” McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 962 (11th

 Cir. 2015) 1 (citing 20 C.F.R. § 404.1527(b)). 2 An ALJ has wide latitude to evaluate the

 weight of the evidence and there is “no rigid requirement that the ALJ specifically refer to

 every piece of evidence in his decision.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

 2005). Instead, the ALJ’s decision must reflect that he has considered the medical

 evidence as a whole and that substantial evidence supports his conclusions. Id. (citing

 Foote v. Chater, 67 F.3d 1553, 1558 (11th Cir. 1995)).




 1
   Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
 binding precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
 2
   These regulations were amended effective March 27, 2017, after Plaintiff filed his
 applications. See 20 C.F.R. § 404.1520c. The amendments do not apply to Plaintiff’s
 claim.


                                               8
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 9 of 13 PageID 665




        When a physician offers a statement reflecting judgments about the nature and

 severity of a claimant’s impairments, that statement is considered a medical opinion.

 Under the regulations, the opinions of examining physicians are generally given more

 weight than non-examining physicians, treating more than non-treating physicians, and

 specialists more than non-specialist physicians. See 20 C.F.R. §§ 404.1527(c)(1)-(5),

 416.927(c)(1)-(5).   A court must give a treating physician’s opinions substantial or

 considerable weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997). The regulations recognize that treating physicians “are

 likely to be the medical professionals most likely to provide a detailed, longitudinal picture

 of . . . medical impairment.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). But the opinion

 of a one-time examining doctor merits no such deference. Crawford v. Comm’r of Soc. Sec.,

 363 F.3d 1155, 1160 (11th Cir. 2004) (citing McSwain v. Bowen, 814 F.2d 617, 619 (11th

 Cir. 1987)).

        When weighing medical opinions, the ALJ must consider various factors,

 including: (1) the length of the treatment relationship and frequency of examination; (2)

 the nature and extent of the treatment relationship; (3) how much relevant evidence

 supports the opinion; (4) how consistent the opinion is with the record; and (5) whether

 the physician is a specialist making opinions about an area within his specialty. 20 C.F.R.

 §§ 404.1527(c)(2)–(6), 416.927(c)(2)-(6); see Davis v. Comm’r of Soc. Sec., 449 F. App’x. 828,

 832 (11th Cir. 2011) (“these factors apply to both examining and [non-examining]

 doctors”). In the Eleventh Circuit, the ALJ must state with particularity the weight he

 assigns to a medical opinion and why. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,



                                               9
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 10 of 13 PageID 666




 1178-79 (11th Cir. 2011). This “explanation requirement applies equally to the opinions

 of treating physicians and non-treating physicians.” McClurkin, 625 F. App’x at 962.

 Otherwise, “it is impossible for a reviewing court to determine whether the ultimate

 decision on the merits of the claim is rational and supported by substantial evidence.”

 Winschel, 631 F.3d at 1179 (quoting Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir.

 1981)).

           Dr. Williams, a neurologist, treated Plaintiff for pain management three to four

 times a year from 2015 to 2017 (Tr. 311–12, 376–77, 398, 432–33, 471–73). Dr. Williams

 completed a spinal questionnaire in June 2016 (Tr. 434–39). In this questionnaire, Dr.

 Williams included Plaintiff’s diagnosis of lumbar and cervical stenosis and opined that

 Plaintiff could only sit for one to two hours per day and stand or walk for less than an

 hour per day (Tr. 434–35). Dr. Williams also opined that Plaintiff’s pain would require

 her to take unscheduled breaks and that she would miss work more than three times a

 month (Tr. 438–39). The ALJ assigned significant weight to Dr. Williams’s diagnoses

 regarding lumbar and cervical stenosis (Tr. 18). However, the ALJ rejected Dr. Williams’s

 statements that Plaintiff’s pain would require her to take unscheduled breaks and miss

 work more than three times a month, and that she was limited to less than two hours of

 sitting per day (Tr. 18). According to the ALJ, Dr. Williams’s functional limitations were

 not “supported by the medical record, including [Dr. Williams’s] his own treatment

 records” (Tr. 18.)

           Substantial evidence supports the ALJ’s decision to partially discount Dr.

 Williams’s opinion. Although Dr. Williams’s explanation of Plaintiff’s diagnoses of



                                              10
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 11 of 13 PageID 667




 lumbar and cervical stenosis is supported by Magnetic Resonance Images (MRIs), an

 Electromyography (EMG), and Nerve Conduction Velocity (NCV) studies (Tr. 18, 516-

 17, 478, 484), his assertion of Plaintiff’s functional limitations arising out these

 impairments has no similar support. Notably, Dr. Williams’s treatment notes briefly

 mention neck and back pain, but also say that she is doing well on her medication (Tr.

 311–12, 376, 398). Similarly, the medical findings in Dr. Williams’s spinal questionnaire

 show that despite Plaintiff’s impairments she suffered no sensory loss, trigger points,

 reflexes change, muscle weakness, muscle atrophy, motor loss, or swelling (Tr. 437).

 Overall, Dr. Williams’s medical findings, including those noted in his spinal

 questionnaire, fail to support the degree of functional limitations stated in his opinion. 3

        Dr. Williams’s opinion is also inconsistent with Plaintiff’s other medical records.

 Another of Plaintiff’s treating physicians, Dr. Jimmy Edmond, MD (“Dr. Edmond”),

 noted on several occasions between October 2014 and January 2018 that Plaintiff was

 either “doing well” or that she “feels good” and was “doing good” (Tr. 404, 408, 495, 548,

 552). Dr. Edmond stated Plaintiff had no back or neck pain during her appointments in

 March 2016, July 2016, November 2016, May 2017, and January 2018 (Tr. 401, 499, 505,

 508, 548). Dr. Azzam Muftah, MD (“Dr. Muftah”), regularly treated Plaintiff for colitis




 3
    Plaintiff claims that Dr. Williams’s opinion on her functional limitations is not
 inconsistent with his own medical notes because physicians do not normally include those
 limitations in their notes (Doc. 15 at 15). Independently of whether Plaintiff’s contention
 is true, the ALJ discounted Dr. William’s functional limitations not because they were not
 stated in his medical notes, but because the medical findings contained in his notes did
 not support the severity of the stated limitations.


                                              11
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 12 of 13 PageID 668




 (Tr. 322–75, 449–69, 521–39). While Dr. Muftah routinely noted that Plaintiff had

 chronic back pain, there was no record of neck pain (Tr. 449, 327).

        Dr. Williams’s opinion regarding Plaintiff’s functional limitations also conflicts

 with Plaintiff’s testimony. Plaintiff testified the main reason she left her job at the bank

 was because of colitis (Tr. 84). When Plaintiff’s representative questioned the VE, no

 questions were asked regarding Plaintiff’s neck and back pain (Tr. 93). Rather, the

 questions focused solely on colitis (Tr. 93). This comports with what Plaintiff told Dr.

 Muftah in January 2016—she was thinking of returning to work but was unsure she would

 be able to without being close to a restroom (Tr. 322).

        Finally, Plaintiff’s contention that the ALJ ignored numerous factors in 20 C.F.R.

 § 404.1527 is unfounded. The ALJ does not need to “explicitly address each of those

 factors.” Lawton v. Comm’r of Soc. Sec, 431 F. App’x 830, 833 (11th Cir. 2001). There need

 only be one legally sufficient reason to reject a physician’s opinion. D’Andrea v. Comm’r of

 Soc. Sec. Admin., 389 F. App’x 944, 948 (11th Cir. 2010) (“the ALJ articulated at least one

 specific reason for disregarding the opinion and the record supports it.”). Here, the ALJ

 gave a specific reason for rejecting Dr. Williams’s functional limitations, which was a lack

 of consistency with the medical record (Tr. 18). The Court cannot reweigh the evidence

 or substitute its own judgment for that of the ALJ. Because substantial evidence supports

 the ALJ’s decision to assign little weight to Dr. Williams’s opinion regarding functional

 limitations, there is no error in the step four findings.

        V.      Conclusion

        Accordingly, after consideration, it is hereby



                                               12
Case 8:19-cv-01346-SPF Document 16 Filed 07/20/20 Page 13 of 13 PageID 669




        ORDERED:

         1. The decision of the Commissioner is affirmed.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner and

 close the case.

        ORDERED in Tampa, Florida, on July 20, 2020.




                                           13
